DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the Kitagawa et al reference fails to disclose the generation unit being configured to determine a type of guidance for a set of the input data and the response data from a plurality of types; and to generate guidance information on how to use the one or more dialog processing devices based on the type of the set of the input data and the response data, to which the examiner maintains. The Kitagawa et al reference discloses a system that is able to receive voice input data and dialogue controller (read as the response information) able to generate voice guidance information with a plurality of different responses from a dictionary based on the voice input and dialogue controller, where the dictionary implies that there are a plurality of type of voice guide information since dictionary includes a plurality of words (abstract: solution).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13-17, 21, 25, 29-32 & 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa et al, JP 2000194386. (The Kitagawa et al reference is cited in IDS filed 3/16/2020)
Re Claim 11, Kitagawa et al discloses an information-processing device comprising: an acquisition unit configured to acquire input data corresponding to spoken words input to a user terminal (pgs. 3-4; claim 1; pg. 2, abstract: voice guide selecting device is operated based on the voice detected along with the subsequent skill judge results/responses, the environmental degree judge results/responses etc), and response data output from one or more dialog processing devices that perform processing according to the input data (pgs. 3-4; claims 2-6; pg. 2, abstract: voice guide selecting device is operated based on the voice detected along with the subsequent skill judge results/responses, the environmental degree judge results/responses etc); a generation unit configured to determine a type of guidance for a set of the input data and the response data from a plurality of types (abstract: a system that is able to receive voice input data and dialogue controller (read as the response information) able to generate voice guidance information with a plurality of different responses from a dictionary based on the voice input and dialogue controller, where the dictionary implies that there are a plurality of type of voice guide information since dictionary includes a plurality of words); generate guidance information on how to use the one or more dialog processing devices, based on the type of the set of the input data and the response data (pgs. 3-4; claims 2-6; pg. 2, abstract: voice guide selecting device is operated based on the voice detected along with the subsequent skill judge results/responses, the environmental degree judge results/responses etc); and an output unit configured to output the guidance information generated by the generation unit to the user terminal (pg. 4, claim 6: speech content changing means, changes the speech content based on the incoming voice detected and resulting voice guide selecting device).
Re Claim 13, Kitagawa et al discloses the information-processing device according to claim 11, wherein the generation unit is configured to generate the guidance information on the basis of the response data, wherein the response data is data relating to an error (pgs. 3-4; claims 2-6; pg. 2, abstract: voice guide selecting device is operated based on the voice detected along with the subsequent skill judge results/responses, the environmental degree judge results/responses etc; wherein the type of detected data can be determined (recognizing the speech); the speech content is recognized in claim 3 and the different types of response data are also known i.e. environment degree, skill level detecting means (can be interpreted as error information) etc are all used to obtain the voice guide).
Re Claim 14, Kitagawa et al discloses the information-processing device according to claim 13, wherein the generation unit is configured to generate the guidance information on the basis of the input data, wherein the input data has a predetermined level of similarity to response data relating to an error, and does not trigger output of response data relating to the error (abstract: when voice information are judged to be one of character information by a recognized result judging device, then the voice guiding selecting device will come into play within the processing).
Re Claim 15, Kitagawa et al discloses the information-processing device according to claim 13, wherein the generation unit is configured, upon detecting that a predetermined number or more of items of the response data on the error has been output in response to the input data, to generate the guidance information on the basis of the response data relating to the error (pg. 6, claim 18).
Re Claim 16, Kitagawa et al discloses the information-processing device according to claim 11, wherein the generation unit is configured to generate the guidance information on the basis of a number of exchanges made after the spoken words are input to the user terminal until the one or more dialog processing devices perform the processing, wherein an exchange corresponds to a set of the input data and the response data (pgs. 3-4; claims 2-6; pg. 2, abstract: voice guide selecting device is operated based on the voice detected along with the subsequent skill judge results/responses, the environmental degree judge results/responses etc; wherein the type of detected data can be determined (recognizing the speech); the speech content is recognized in claim 3 and the different types of response data are also known i.e. environment degree, skill level detecting means (can interpreted as error information) etc are all used to obtain the voice guide).
Re Claim 17, Kitagawa et al discloses the information-processing device according to claim 11, wherein: the generation unit is configured to generate the guidance information on the basis of input by the user of the user terminal or a group to which the user belongs; and the output unit is configured to output the guidance information that corresponds to the user of the user terminal or the group to which the user belongs, to the user terminal (pgs. 3-4; claims 2-6; pg. 2, abstract: voice guide selecting device is operated based on the voice detected along with the subsequent skill judge results/responses, the environmental degree judge results/responses etc; wherein the type of detected data can be determined (recognizing the speech); the speech content is recognized in claim 3 and the different types of response data are also known i.e. environment degree, skill level detecting means (can interpreted as error information) etc are all used to obtain the voice guide. The processing is carried out to discern voice from at least one person).
Re Claim 21, Kitagawa et al discloses the information-processing device according to claim 11, wherein the output unit is further configured to specify whether the guidance information should be displayed or output as sound, based on content of the guidance information, and to output the guidance information to the user terminal, together with an instruction to output the guidance information using the specified output method (pg. 24, para 0141: the output device indicates that the system selects to output as sound).
Re Claim 25, Kitagawa et al discloses the information-processing device according to claim 11, wherein the output unit is further configured to determine whether it is necessary to output the guidance information, and upon determining that it is necessary to output the guidance information, to output the guidance information to the user terminal (pg. 24, para 0141: voice guide selected it output).
Claim 29 has been analyzed and rejected according to claim 11.
Re Claim 30, Kitagawa et al discloses the information-processing method according to claim 29, wherein the set of the input data and the response data is categorized as a type of processing performed in accordance with a voice instruction, or as a type of function activated by the voice instruction (pgs. 3-4; claims 2-6; pg. 2, abstract: voice guide selecting device is operated based on the voice detected along with the subsequent skill judge results/responses, the environmental degree judge results/responses etc; wherein the type of detected data can be determined (recognizing the speech); the speech content is recognized in claim 3 and the different types of response data are also known i.e. environment degree, skill level detecting means (can be interpreted as error information) etc are all used to obtain the voice guide; wherein type of function activated by voice instruction is selected from the Markush claim language), and wherein the guidance information provides guidance for an example of the corresponding processing or function (abstract: a system that is able to receive voice input data and dialogue controller (read as the response information) able to generate voice guidance information with a plurality of different responses from a dictionary based on the voice input and dialogue controller, where the dictionary implies that there are a plurality of type of voice guide information since dictionary includes a plurality of words).
Re Claim 31, Kitagawa et al discloses the information-processing method according to claim 30, wherein one of the plurality of types includes an order type in which the user places an order for a product or service (paras 0154-0161: service can include all services including order services), and wherein the guidance information generated based on the order type includes an example of a category name of the product or the service that can be ordered or bought by carrying out the corresponding processing or function (paras 0154-0161: service can include all services including order services).
Re Claim 32, Kitagawa et al discloses the information-processing method according to claim 30, wherein one of the plurality of types includes an information provision type in which information is provided to the user (para 0158: question and answer prompts to provide voice guidance), and wherein the guidance information generated based on the information provision type includes an example of a question required for the corresponding processing or function to provide information (para 0158: question and answer prompts to provide voice guidance).
Claim 35 has been analyzed and rejected according to claim 30.
Claim 36 has been analyzed and rejected according to claim 31.
Claim 37 has been analyzed and rejected according to claim 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-34 & 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al, JP 2000194386.
Re Claim 33, Kitagawa et al discloses the information-processing method according to claim 30, but explicitly fail to disclose wherein the one of the plurality of types includes a home appliance control type in which the user’s words spoken words correspond to a control instruction, and wherein the guidance information generated based on the home appliance control type includes an example of a name or a category name of an object to be controller by the corresponding processing or function. However, Kitagawa et al discloses a system that includes a voice guidance for input voice information and responses, where the voice guide information could be applied to many different setups including home appliances setups for the purpose of being able to use the voice guide system for internet of things home communication.
Claim 34 has been analyzed and rejected according to claims 31 & 33.
Claim 38 has been analyzed and rejected according to claim 33.
Claim 39 has been analyzed and rejected according to claim 31 & 33.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651         						11/1/2022